Citation Nr: 1709516	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  13-28 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977, and April 1978 to October 1997.  He died in January 2011, and the Appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case is now under the jurisdiction of the Houston, Texas RO.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board Videoconference hearing held at the San Antonio, RO.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran passed away in January 2011.  At the time of his death, he was service-connected for degenerative disc disease of the lumbar spine, residuals of a cold injury for the bilateral upper extremities, a foot disability, hypertension, tinnitus, and status post anterior cervical diskectomy and fusion between C3 and C5.  His death certificate lists that his immediate cause of death was cardiac arrest, and that the underlying cause (disease or injury that initiated the events resulting in death) was respiratory failure.

The Appellant asserted at the May 2016 hearing that the Veteran's cervical spine disability caused or contributed to his death.  She testified that, while the Veteran was at a rehabilitation facility in Houston, he was dropped when an aide attempted to put him in a wheelchair.  As a result, his diaphragm was injured which caused his respiratory failure.  The Appellant spoke with the Veteran's physician, Dr. D, who indicated that it was possible that the Veteran's fused cervical discs could have been damaged by the fall, resulting in the injuries to his diaphragm.  The Appellant is competent to relay opinion or advice provided by a treating physician, although the probative value of such an opinion is difficult to evaluate since the Board cannot discern the underlying facts and reasoning for the opinion.

In a cause of death claim, VA has a duty to obtain a medical opinion under 38 U.S.C.A. § 5103A(d) if such is needed to assist the Appellant in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Under the § 5103A(d) test, VA is obliged to provide an examination when the record contains competent evidence that indicates that the cause of the Veteran's death may be associated with active service or a service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Thus, a remand is necessary to obtain a medical opinion to determine if the Veteran's cervical spine disability contributed to his death.

The Veteran's service treatment records also show complaints of chest pains and palpitations while in service.  In April 1986, the Veteran reported chest pain and left arm weakness.  In January 1992, the Veteran reported having palpitations and shortness of breath, and that he had similar symptoms approximately 1.5 years earlier.  A subsequent cardiology consultation revealed normal chest x-ray and electrocardiograph results.  Records from February 1994 show that the Veteran reported having palpitations and heart trouble during a medical examination.  A screening was done for cardiovascular risk in March 1994 which determined that the Veteran's collective risk factors did not exceed primary screen limits.  April 1997 records show that the Veteran continued to report palpitations, and that the examiner noted an initial valve prolapse in his records.  Based on the Veteran's history of heart related complaints in service, a medical opinion is also necessary to determine if there is a nexus between those complaints and the cardiac arrest that was the Veteran's immediate cause of death.

The Appellant had also identified Dr. F, as a care provider who had treated the Veteran.  VA attempted to obtain records from Dr. F, but was informed by his office that the Veteran's next of kin would have to provide an affidavit and death certificate in order to receive the records.  As such, upon remand, the Appellant should be informed of this process and be provided with an opportunity to obtain these records.

The Board further notes that records from Methodist Hospital in December 2010 reference the Veteran undergoing a cardiac evaluation in May of 2009.  The Appellant should be requested to identify whether there are any available records of this cardiac evaluation.

Finally, at the hearing in May 2016, the Appellant raised possible service connection theories that the Veteran's duty station at Camp Casey may have exposed him to herbicides and/or that his duty station in Germany during the Chernobyl disaster may have exposed him to ionizing radiation.  On remand, the RO should provide the Appellant appropriate notice letters to develop this potentially applicable theories.  See Bingham v. Principi, 18 Vet. App. 470 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Assist the Appellant is obtaining any outstanding private treatment records, including any records from Dr. D., Dr. F. and any records of a reported cardiac evaluation performed in May 2009.  The Appellant should also be informed Dr. F. has informed VA that the Veteran's next of kin would have to provide an affidavit and death certificate in order to release the records.

2.  Provide the Appellant notice of the criteria for establishing service connection on the basis of herbicide and ionizing radiation exposure.

3.  Conduct any indicated development concerning the service connection theories of herbicide and/or ionizing radiation exposure.

4.  After the above development is completed and all obtainable records have been associated with the claims file, forward the claims file to an appropriate medical doctor to determine whether it is at least as likely as not that a disability originating in service caused the death of the Veteran or contributed substantially or materially, combined, aided or lent assistance to cause the death of the Veteran.  Specifically, the examiner is asked to comment on the following:

(i) the effect the Veteran's fall had on his cervical spine disability and the functioning of his diaphragm, if any, and whether that may have caused or contributed to the respiratory failure that was listed as the underlying cause of the Veteran's death;

(ii) the Veteran's history of heart complaints in service, and whether these complaints have any relationship to the Veteran's cardiac arrest that was listed as the primary cause of death.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical science applicable to this case

5.  Thereafter, readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, the Appellant should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

